FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ABF CAPITAL CORP., a Delaware                   No. 03-56349
Corporation,                                       D.C. No.
               Plaintiff-Appellant,            CV-02-09909-FMC
                v.
EDWARD J. OSLEY, JR. and RENEE                  No. 03-56352
PETERS,
             Defendants-Appellees.                 D.C. No.
                                               CV-02-09908-FMC

                                                 OPINION

        Appeal from the United States District Court
            for the Central District of California
      Florence-Marie Cooper, District Judge, Presiding

                    Submitted April 6, 2005*
                      Pasadena, California

                        Filed July 12, 2005

     Before: Dorothy W. Nelson and Marsha S. Berzon,
   Circuit Judges, and James C. Mahan,** District Judge.

                    Opinion by Judge Mahan




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
  **The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.

                                8119
8122             ABF CAPITAL CORP. v. OSLEY


                        COUNSEL

Brian J. Jacobs, Sherman Oaks, California, for the plaintiff-
appellant.

Anne F. Wickers, Pillsbury Winthrop, San Francisco, Califor-
nia; Edward Osley, Pro se, Sandy, Utah, for the defendants-
appellees.
                 ABF CAPITAL CORP. v. OSLEY               8123
                         OPINION

MAHAN, District Judge:

   Appellant ABF Capital Corp. (“ABF”) has brought two
appeals from two separate district court cases involving
assumption agreements executed by appellees, Renee Peters
(Case No. 03-56352) and Edward J. Osley (Case No. 03-
56349). We address both appeals herein as they involve virtu-
ally identical facts and claims.

                      BACKGROUND

   In December 1982, Renee Peters (“Peters”) purchased six
limited partnership units of the New York limited partnership,
Regent Energy Partners. That same month, Edward Osley
(“Osley”) purchased six limited partnership units of Oak
Energy Partners, also a New York limited partnership. These
limited partnerships thereafter entered into several sublease
agreements with ABF.

   These sublease agreements provided for annual royalties to
be paid to ABF, but allowed the partnerships to defer the roy-
alty if the partners assumed personal liability for the royalty
amount. Peters and Osley both executed assumption agree-
ments wherein they assumed personal responsibility for their
pro rata share of the royalties.

   Two provisions of these assumption agreements are at issue
here: The parties selected New York law as governing their
obligations and Peters and Osley waived the benefit of any
statute of limitations defense.

   Roughly seven years after the royalty payments became
due and payable, ABF filed complaints for breach of contract
on December 30, 2002, against Peters and Osley. Peters and
Osley then moved to dismiss ABF’s complaint for failure to
state a claim under Federal Rule of Civil Procedure 12(b)(6)
8124              ABF CAPITAL CORP. v. OSLEY
because the suits were filed after the statute of limitations
expired, and for failure to join a necessary party under Federal
Rules of Civil Procedure 19 and 12(b)(7).

   The district court, sitting in diversity, ruled the New York
choice of law clause of the assumption agreements was
enforceable and that New York law barred the waiver of the
statute of limitations. Concluding ABF’s claims were time-
barred under the New York statute of limitations, the district
court dismissed ABF’s claims for breach of contract with
prejudice. The order granting dismissal was entered on April
10, 2003, for Peters, and on April 11, 2003, for Osley.

   ABF then moved in both cases to alter or amend the judg-
ment under Federal Rule of Civil Procedure (“Rule”) 59(e).
Because no judgments had yet been entered, the district court
construed ABF’s motions as motions for reconsideration of
the order granting dismissal. The district court denied both
motions by minute orders entered on May 15, 2003. On July
30, 2003, ABF filed notices of appeal in both cases.

                        DISCUSSION

A.     Timeliness of Appeal

   [1] If an order is appealable, then notice of appeal must be
filed within 30 days of entry of the judgment subject to cer-
tain exceptions. Fed. R. App. P. 4(a)(1)(A). When judgment
is entered for purposes of appeal depends upon Federal Rule
of Civil Procedure 58, which requires every judgment to be
set forth on a separate document. Fed. R. Civ. P. 58(a)(1).

  [2] Here, the district court entered the orders granting dis-
missal under Rule 12(b)(6) on April 10, 2003, for Peters and
on April 11, 2003, for Osley, but never entered judgment on
a separate document to satisfy Civil Rule 58(a)(1). When a
judgment is not set forth on a separate document, then it is
deemed entered for purposes of appeal 150 days from entry
                  ABF CAPITAL CORP. v. OSLEY                8125
on the civil docket. Fed. R. App. P. 4(a)(7)(A)(ii). The dead-
line for notice of appeal then runs 30 days from entry of judg-
ment. Fed. R. App. P. 4(a)(1)(A).

   Peters and Osley challenge ABF’s notices of appeal as
untimely under Federal Rule of Appellate Procedure
(“Appellate Rule”) 4. Peters and Osley do not dispute ABF
filed notice of appeal within 180 days of the order dismissing
ABF’s complaint on July 30, 2003. Rather, Osley and Peters
argue ABF’s notices of appeal were untimely because the
180-day timetable was shortened after ABF prematurely
moved to alter or amend judgment under Civil Rule 59(e) on
April 24, 2003, which the district court denied by minute
order on May 15, 2003.

   [3] Appellate Rule 4 provides that when a party timely
moves to alter or amend judgment under Civil Rule 59, the
time to appeal runs for all parties from entry of the order dis-
posing of the motion. Fed. R. App. P. 4(a)(4)(A)(iv). We have
never addressed whether a premature post-judgment motion
to alter or amend may accelerate an existing deadline for
notice of appeal.

   [4] We do not agree with Peters and Osley that the district
court’s minute order denying ABF’s attempted Civil Rule
59(e) motion to alter or amend shortened the deadline to
appeal. The purpose of the separate document requirement is
that the parties will know precisely when judgment has been
entered and when they must begin preparing post-verdict
motions or an appeal. Ford v. MCI Communications Corp. v.
Health and Welfare Plan, 399 F.3d 1076, 1079 (9th Cir.
2005). If a premature post-judgment motion accelerated the
time-line for appeal, it would violate the intent of Civil Rule
58 and Appellate Rule 4 to provide definite deadlines for
appeal. See Bankers Trust Co. v. Mallis, 435 U.S. 381, 386
(1978) (“[The separate document] rule is designed to simplify
and make certain the matter of appealability . . . The rule
should be interpreted to prevent loss of the right to appeal, not
8126             ABF CAPITAL CORP. v. OSLEY
to facilitate loss.”)(quoting 9 J. Moore, Federal Practice
§ 110.08[2], 120 n. 7 (1970)).

   [5] Rule 58 and Appellate Rule 4 were recently amended
“to work in conjunction” with each other. Fed. R. Civ. Proc.
58, Advisory Committee Note on 2002 Amendments. Those
amendments “preserve[d]” the separate document rule for
judgments such as the district court’s order of dismissal. Id.
Although exceptions to the separate document rule exist for
Rule 59(e) motions, that “does not excuse the obligation to set
forth the judgment on a separate document.” Id. Moreover,
while one purpose of the 2002 amendments was to assure that
“appeal time does not linger on indefinitely,” id., nothing in
the rules or the commentaries suggests an intent to shorten the
time for appeal if a post-judgment is filed.

   [6] Applying these principles to the present case “with
common sense,” id., we conclude that the district court’s min-
ute orders on ABF’s Rule 59(e) motions did not substitute for
its obligation to “comply with th[e] simple obligation” of
entering the judgment on a separate document. Id. Following
the separate document rule best complies with the intent of
Rule 58 and Appellate Rule 4 to provide a “clear signal” to
potential appellants “that the time to appeal has begun to run.”
Fed. R. App. Proc. 58, Advisory Committee Note on 2002
Amendments. Judgment for purposes of Appellate Rule 4,
therefore, could not have been entered until a separate docu-
ment had been filed or 150 days had passed. Fed. R. Civ.
Proc. 58(b)(2); Fed. R. App. Proc. 4(a)(7)(A)(ii). Until judg-
ment was entered one of these two ways, no obligation to
appeal the judgment arose. Nothing in the 2002 amendments
provides otherwise, or suggests that Congress meant to
require appeal of a final judgment before entry of judgment,
because an early-filed motion questioning the announced-but-
not-entered judgment had been denied.

  [7] Accordingly, we hold that a premature post-judgment
motion may not accelerate the deadline for appeal before a
separate judgment has been entered.
                  ABF CAPITAL CORP. v. OSLEY                  8127
B.   Choice of Law

   After disposing of the initial jurisdictional question, the res-
olution of ABF’s appeals is straightforward. Here, the district
court, sitting in diversity, applied California choice of law
principles to find the assumption agreements’ New York
choice of law clause enforceable. The district court further
held application of New York’s statute of limitations appro-
priate and the parties’ attempted waiver of the statute of limi-
tations ineffective under New York law.

   [8] “In determining the enforceability of arm’s-length con-
tractual choice-of-law provisions, California courts shall
apply the principles set forth in Restatement section 187,
which reflects a strong policy favoring enforcement of such
provisions.” Hambrecht & Quist Venture Partners v. Am.
Med. Int’l, Inc., 38 Cal. App. 4th 1532, 1544 (1995) (quoting
Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459, 465-66
(1992)). Under this approach, we must first determine (1)
whether New York has a substantial relationship to the parties
or the transaction, or (2) whether there is any other reasonable
basis for the parties’ choice of law. Nedlloyd, 3 Cal. 4th at
465.

   [9] A substantial relationship exists where one of the par-
ties is domiciled or incorporated in the chosen state. Nedlloyd,
3 Cal. 4th at 467. Here, the agreements were between New
York limited partnerships (Regent and Oak Energy) with
Peters and Osley for the benefit of a corporation with its prin-
cipal place of business in New York (ABF). Further, the
assumption agreements stemmed from the underlying sub-
lease agreements, which specified New York as the place of
payment. These connections sufficiently establish a substan-
tial relationship between the parties and New York and a rea-
sonable basis to enforce the parties’ New York choice of law
provisions.

  [10] We next consider whether application of New York
law “is contrary to a fundamental policy of California.” Nedl-
8128              ABF CAPITAL CORP. v. OSLEY
loyd, 3 Cal. 4th at 466 (emphasis in original). If New York
law conflicts with a fundamental California policy then we
evaluate whether California has a materially greater interest
than the chosen state in resolution of the issue. Id. at 466.

   Here, the California and New York statutes of limitations
governing breach of contract claims differ. New York’s stat-
ute is six years, whereas California’s statute of limitations is
four years. N.Y. C.P.L.R. § 213 (2003); CAL. CIV. PROC. CODE
§ 337 (2003). More importantly, California permits waivers of
the statute of limitations, while New York prohibits such
waivers before accrual of the cause of action. CAL. CIV. PROC.
CODE § 360.5 (2003); N.Y. GEN. OBLIG. LAW § 17-103 (2003).
Thus, ABF’s seven-year-old claims are timely under Califor-
nia law, but time-barred under New York law.

   [11] Despite this distinction between California and New
York law, we agree with the district court that little if any
conflict exists between application of New York law and fun-
damental California policy. “California courts accord con-
tracting parties substantial freedom to modify the length of
the statute of limitations.” Hambrecht, 38 Cal. App. 4th at
1548. Further, California has “no fundamental state policy
against applying a foreign jurisdiction’s statutes of limitations
to claims brought within California courts.” Id. at 1548-49.

   The primary policy behind California’s statute of limita-
tions is to protect California defendants and California courts
from being required to litigate stale claims. See Ashland
Chemical Co. v. Provence, 129 Cal. App. 3d 790, 794 (1982).
Here, this policy is furthered by application of the New York
statute of limitations, which will preserve California’s interest
in protecting California defendants from stale claims.

  [12] For these reasons, we hold the parties’ choice of New
York law enforceable. Accordingly, the parties’ purported
waivers of the New York statute of limitations are ineffective,
               ABF CAPITAL CORP. v. OSLEY           8129
and ABF’s claims for breach of contract are barred by New
York’s six-year statute of limitations.

  AFFIRMED.